Citation Nr: 0948203	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  05-21 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a postoperative right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1992 to May 
1994. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the Veteran's claim for a rating 
in excess of 10 percent for the residuals of his 
postoperative right inguinal hernia. 

In February 2006, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript has been associated with the record.

Finally, in an October 2007 statement, the Veteran has 
apparently raised the issue of entitlement to service 
connection for a bulging disc. The agency of original 
jurisdiction (AOJ) has not fully adjudicated any other issue 
and the Board may not unilaterally take jurisdiction of any 
additional claims. Therefore, these matters are referred to 
the AOJ for the appropriate action.  See Godfrey v. Brown, 7 
Vet. App. 398, 409 (1995) (recognizing the Board's duty to 
refer a claim to the AOJ for initial adjudication).


FINDINGS OF FACT

1.  The Veteran's residuals of a postoperative inguinal 
hernia are characterized by one scar that is painful.  

2.  The Veteran's residuals of a postoperative inguinal 
hernia are not characterized by:  three or four scars that 
are unstable or painful, or five or more scars that are 
unstable or painful.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of a postoperative inguinal hernia are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.118, 
Diagnostic Code 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the AOJ to the Veteran dated in September 2004, 
March 2007, and March 2009.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
higher rating claim; (2) informing him about the information 
and evidence the VA would seek to provide; and (3) informing 
him about the information and evidence that he was expected 
to provide.  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2007, March 2009, and August 2009 
letters from the AOJ advised the Veteran of the elements of a 
disability rating and an effective date, which are assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  

Concerning claims for an increased evaluation, in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. Court of 
Appeals for Veterans Claims (Court) held that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the VA notify the Veteran that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  This decision also directed that if the 
diagnostic code under which the Veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result), the VA must provide at least general notice of that 
requirement.  The VA must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id. 
 However, this decision has been partially vacated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court).  The Federal Circuit Court concluded 
in Vazquez Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 
4, 2009) that as 38 U.S.C.A. § 5103 does not require that the 
notice provided be Veteran specific, there was no need for VA 
to provide notification of alternate diagnostic codes that 
may be applicable to the Veteran's claim.  The Federal 
Circuit also found that the failure to advise the Veteran to 
submit evidence of the effect that worsening have on 
employment and daily life is not a breach of the statutory 
duty to notify.  Id.  

The VCAA notice letters provided have notified the Veteran 
that the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the Veteran's employment 
and daily life.  As such, the notice provided to him has been 
consistent with the above caselaw.  Furthermore, the Veteran 
has provided statements to the VA in his August 2004 claim, 
his January 2005 notice of disagreement (NOD), July 2005 
substantive appeal (VA Form 9), October 2009 statement, and 
his December 2005 and November 2009 Informal Briefs Of 
Appellant In Appealed Case, and his February 2006 hearing 
testimony, which all show that he is aware of the general 
criteria for proving a claim for an increased rating.  
Therefore, the Veteran has received all required notice in 
this case, as such there is no error in the content of his 
VCAA notice. 

With regards to the timing of his VCAA notice, the Board sees 
the AOJ did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in January 2004, 
the preferred sequence.  But in Pelegrini II, the Court 
clarified that in these situations the VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, the VA need only ensure that the Veteran 
receives (or since has received) content-complying VCAA 
notice, followed by readjudication of his claim, such that 
the intended purpose of the notice is not frustrated and he 
is still provided proper due process.  Id. 120.  In other 
words, he must be given an opportunity to participate 
effectively in the processing of his claim.  The Federal 
Circuit Court recently held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the AOJ cured the timing notice after sending 
additional VCAA notice letters by readjudicating the case by 
way of the September 2009 SSOC.  Therefore, since the AOJ 
cured the timing error and because the Veteran has not 
challenged the sufficiency of his notice, the Board finds 
that the AOJ has complied with its duty to notify.  In 
essence, the timing defect in the notices has been rectified 
by the latter readjudication.  In addition, the Veteran has 
never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  
As such, the Veteran has not established prejudicial error in 
the timing of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009).
 
In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The AOJ has secured VA 
treatment records, and two VA medical examinations.  The 
Veteran has submitted personal statements, and hearing 
testimony.  The Veteran has not provided authorization for 
the VA to obtain any additional private medical records, nor 
has he indicated that such records exist.  

The Board is also satisfied as to substantial compliance with 
its March 2007 remand directives.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In the remand decision, the Board 
remanded the Veteran's claim to provide corrective VCAA 
notice and a VA medical examination to determine the nature 
and extent of the disabilities on appeal.  This was 
accomplished by a VA medical examination conducted in August 
2009.  Finally, the AOJ was to readjudicate the Veteran's 
increased rating claim, which was accomplished through the 
September 2009 SSOC.  As such, the Board's remand directives 
have been complied with.  Therefore, the Board concludes that 
the duty to assist the Veteran in gathering information to 
advance his claim has been met.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  If a Veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The postoperative right inguinal hernia disability on appeal 
arises from a claim for an increased rating received by the 
AOJ in August 2004.  As a result, the present level of the 
Veteran's postoperative right inguinal hernia is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Court recently held that the VA's determination 
of the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Board must consider whether there have been times when the 
Veteran's disability has been more severe than at others.  
Then, if there have, the Board may "stage" the rating.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period of one year before the claim was filed (in this case, 
August 2003) until the VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  While older evidence is not 
necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  See 
Francisco, supra.  

Analysis- Higher Disability Rating for Postoperative Right 
Inguinal Hernia

The Board notes that the Veteran's postoperative right 
inguinal hernia, is currently rated at 10 percent under 
Diagnostic Code 7338.  38 C.F.R. § 4.114.  This rating has an 
effective date of October 19, 2000.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
 Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the AOJ.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  The Board believes that review of the Rating 
Schedule reveals that the residuals of the Veteran's 
postoperative right inguinal hernia are most appropriately 
rated under the Diagnostic Code 7804, for unstable or painful 
scars.  38 C.F.R. § 4.118.  Disabilities may be rated by 
analogy to a closely related disease where the functions 
affected and the anatomical location and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27.  

The Board notes that the currently applied Diagnostic Code 
requirements for a postoperative right inguinal hernia 
requires that the hernia be "recurrent" for a  rating above 
noncompensable (or 0 percent).  In the case of the Veteran, 
the VA medical examinations of October 2004 and August 2009, 
as well as VA medical treatment records from December 2001 
and June 2002, along with the radiographic report from 
December 2001, all indicate that the Veteran has not 
experienced any recurrence of his right inguinal hernia.  
However, the Veteran's recurrent pain associated with the 
site of his surgery, documented in VA medical treatment 
records in June 2001, June 2002, March 2006, and April, May, 
and July 2007, as well as the VA medical examinations of 
October 2004 and August 2009, indicate that the Veteran's 
residuals of his postoperative inguinal hernia would be more 
appropriately rated under the Diagnostic Code for unstable or 
painful scars.  See Butts, supra, at 540 (the choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).

The Board has considered the applicability of other 
Diagnostic Codes; however, there is no evidence of scars 
which cause disfigurement of the head face or neck 
(Diagnostic Code 7800), scars that are deep and nonlinear 
(Diagnostic Code 7801), or scars that are superficial and 
nonlinear (Diagnostic Code 7802).  As such, these Diagnostic 
Codes are not for application.  See Butts, supra, at 540.  It 
follows that the Board will evaluate the Veteran's disability 
under Diagnostic Code 7804, for an unstable or painful scar, 
to determine if the Veteran is entitled to a higher rating.

The Board notes that the criteria for skin disorders were 
amended August 30, 2002, and in October 23, 2008.  See 67 
Fed. Reg. 49590 (2002); 73 Fed. Reg. 54708 (2008).  
Consequently, in this case, the Board will only consider the 
August 2002 and October 2008 amendments, without 
consideration of the regulations prior to September 2002.  

In this regard, if a law or regulation changes during the 
course of a claim or an appeal, the version more favorable to 
the Veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments 
above have established the effective dates without a 
provision for retroactive application.
  
Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (effective 
August 30, 2002), a superficial scar that is painful on 
examination warrants a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

Under 38 C.F.R. §  4.118, Diagnostic Code 7804 (effective 
October 23, 2008) scar(s), that are unstable or painful are 
rated as follows:  30 percent for five or more scars that are 
unstable or painful, 20 percent for three or four scars that 
are unstable or painful, and 10 percent for one or two scars 
that are unstable or painful.  Note (1):  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Note (2):  If one or more scars are 
both unstable and painful, add 10 percent to the evaluation 
that is based on the total number of unstable or painful 
scars.  Note (3):  Scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an evaluation 
under this diagnostic code, when applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 in effect prior 
to October 23, 2008, the Veteran is already receiving the 
maximum allowable rating, and as such will not be further 
discussed.  Under Diagnostic Code 7804, in effect as of 
October 23, 2008, the Veteran's history as documented in VA 
medical treatment records in June 2001, June 2002, March 
2006, and April, May, and July 2007, as well as the VA 
medical examinations of October 2004 and August 2009, 
indicate that there is only one painful scar associated with 
the residuals of the Veteran's postoperative inguinal hernia.  
As such, there is no evidence of three or four, or five or 
more scars associated with a higher rating under Diagnostic 
Code 7804.  Therefore, the Veteran's residuals of a 
postoperative inguinal hernia are properly rated as 10 
percent disabling.  38 C.F.R. § 4.7.  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
disability rating in excess of 10 percent for residuals of a 
postoperative right inguinal hernia.  38 C.F.R. § 4.3.

Staged rating for Veteran's Postoperative Right Inguinal 
Hernia

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  Here, the Board finds that the 
10 percent rating is effective for the entire appeal period.  
There is no basis to "stage" his ratings. 

Extra-Schedular Consideration

The Court recently clarified the steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 
(2008).  First, the AOJ or the Board must determine whether 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
AOJ or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the Rating Schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.  Id. 

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Despite the Veteran's statements that his residuals of a 
postoperative inguinal hernia limits his ability to play with 
his children and his ability to play basketball (see the 
Veteran's NOD of January 2005, and statement of October 2007, 
as well as the hearing transcript pges. 2-4, 5, 8), there is 
no evidence that the Veteran's disability meets the third 
Thun requirement of exceptional or unusual circumstances, 
such as frequent hospitalization, or interference with 
employment, to suggest that the Veteran is not adequately 
compensated by the regular Rating Schedule.  Indeed, to the 
contrary, the Veteran's evaluation and treatment has been 
entirely on an outpatient basis, not as an inpatient.  The 
Board also notes that the Veteran has indicated that his 
disability does interfere with his ability to work; however, 
the Veteran is currently employed as a car salesman, and the 
Veteran has indicated that his disability no longer 
interferes with his ability to work.  See the Veteran's 
August 2004 claim, and the hearing transcript pg. 7, 
respectively.  

Generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, 
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  As such, referral to the 
Compensation and Pension service for extra-schedular 
evaluation is not warranted at this time.





ORDER

A disability rating in excess of 10 percent for residuals of 
a postoperative inguinal hernia is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


